Name: 90/105/EEC: Commission Decision of 9 February 1990 amending Decision 88/147/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991 forwarded by Denmark pursuant to Regulation (EEC) No 4028/86 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1990-03-14

 Avis juridique important|31990D010590/105/EEC: Commission Decision of 9 February 1990 amending Decision 88/147/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991 forwarded by Denmark pursuant to Regulation (EEC) No 4028/86 (Only the Danish text is authentic) Official Journal L 066 , 14/03/1990 P. 0015 - 0018*****COMMISSION DECISION of 9 February 1990 amending Decision 88/147/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991 forwarded by Denmark pursuant to Regulation (EEC) No 4028/86 (Only the Danish text is authentic) (90/105/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Articles 4 and 5 (2) thereof, Whereas the results of meetings held with the Danish authorities about the follow-up reports of the multiannual guidance programme established in Commission Decision 88/147/EEC (2) have been taken into account; Whereas on the entry into service of new fishing vessels it became apparent that a net decrease in fishing capacity expressed in tonnage (GRT) and power (kW) had taken place in 1987 and in the first six months of 1988; Whereas the process of fleet adjustment which has now been started and the implementation by Denmark for the effective control of fishing fleet capacity will require some time; Whereas the Commission intends to support efforts at improvement made by Denmark as soon as the administrative or regulatory measures undertaken appear to show results which confirm that the structural evolution of the fleet is oriented towards and will lead to achievement of the objectives set for not later than 31 December 1991 and established by Decision 88/147/EEC; Whereas in order to administer the derogations to the principle of incompatibility of State aid with the common market the Commission has adopted guidelines for the examination of national aid in the fisheries sector (3); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 Decision 88/147/EEC is amended as follows: 1. Article 3, second paragraph is replaced by the following: 'The Commission shall on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or where this information is not supplied, notify the Member State, if necessary, at the end of one six-month period that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled.' 2. The Annex is replaced by the Annex hereto. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 9 February 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 70, 16. 3. 1988, p. 19. (3) OJ No C 313, 8. 12. 1988, p. 21. ANNEX 'ANNEX MULTIANNUAL GUIDANCE PROGRAMME FOR THE DANISH FISHING FLEET (1987 to 1991) I. GENERAL REMARKS The programme relates to all Danish vessels. Vessels of a tonnage below 5 GRT may not receive any State aid. The programme covers the entire territory of Denmark, excluding the Faroes and Greenland. II. OBJECTIVES 1. The objectives of the programme shall be: (a) to reduce the overall fleet to 119 188 GRT and to 514 716 kW, according to the provisions set out in II. 2; (b) the maintainence of a regional balance between the various categories of the fleet; (c) the introduction of better measures to support and monitor the development of the fleet; (d) to modernize existing vessels that are less than 25 years old where there is no increase in global capacity on the category; expressed in gross registered tons and engine power, and with the exception of boats envisaged in IV. 2 below. 2. The evolution of the active fishing fleet with the exception of: - aquaculture working vessels, - vessels engaged exclusively in bivalve fishing, - vessels engaged exclusively for transport and which have been considered as fishing vessels by National legislation, - vessels less than five tons, during the period covered by the programme should be made within the following limits: Tonnage (GRT) 1.2.3.4,6 // // // // // Type // Objective of programme (Regulation (EEC) No 2908/83) // Situation at 1. 1. 1987 (1) // Objective at 1.2.3.4.5.6 // // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 // // // // // // // 1. Senners // 6 345 // 6 655 // 7 000 // 7 000 // 7 000 // 2. Trawlers (2) // 17 676 // 29 379 // 28 210 // 25 050 // 24 000 // 3. Basic fleet (2) // 87 000 // 89 222 // 87 360 // 80 480 // 78 188 // 4. Vessels less 12 metres (2) // 11 858 // 10 824 // 10 621 // 10 157 // 10 000 // // // // // // // Total A // 122 879 // 136 680 // 133 191 // 122 687 // 119 188 // // // // // // // Vessels exclusively Transport // 212 // 212 // 212 // 212 // 212 // // // // // // // Vessels less than five tons (3) Eels, shellfish, etc. // - // - // - // - // - // // // // // // // Total B // 123 091 // 136 893 // 133 403 // 122 899 // 119 400 // // // // // // (1) Tonnage measured in GRT and GT. (2) A certain flexibility should be allowed regarding capacity between the fleet of trawlers of more than 36 metres and the basic fleet and also vessels less than 12 metres. (3) Denmark produces as quickly as possible an estimate covering vessels less than 5 GRT. Engine power (kW) 1.2.3.4,6 // // // // // Type // Objective of programme (Regulation (EEC) No 2908/83) // Situation at 1. 1. 1987 (1) // Objective at 1.2.3.4.5.6 // // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 // // // // // // // 1. Senners // 13 267 // 14 026 // 15 600 // 15 600 // 15 600 // 2. Trawlers (2) // 42 229 // 61 771 // 60 300 // 56 400 // 55 100 // 3. Basic fleet (2) // 398 000 // 418 927 // 410 300 // 387 550 // 380 000 // 4. Vessels less 12 metres (2) // 71 745 // 68 943 // 67 714 // 64 965 // 64 016 // // // // // // // Total A // 525 241 // 563 667 // 553 914 // 524 515 // 514 716 // // // // // // // Vessels exclusively Transport // 584 // 584 // 584 // 584 // 584 // // // // // // // Vessels less than five tons Eels, shellfish, etc. (3) // - // - // - // - // - // // // // // // // Total B // 525 825 // 564 251 // 554 498 // 525 099 // 515 300 // // // // // // (1) Tonnage measured in GRT and GT. (2) A certain flexibility should be allowed regarding capacity between the fleet of trawlers of more than 36 metres and the basic fleet and also vessels less than 12 metres. (3) Denmark produces as quickly as possible an estimate covering vessels less than five GRT. III. PLANNED MEASURES 1.1. While the objectives at point II 2 "Total A" fix a reduction in the fishing capacity equal to the difference between the situation at 1 January 1987 and the objective to be achieved by 31 December 1991 it is also necessary to take into account the balance of capacity resulting from: - those projects for new construction having benefited from Community and national aids at the 1987 tranche, - those projects for new vessel construction presently under examination by the Commission (1), - the balance of exits from and entries to the fleet carried out between 1 January 1987 and 30 June 1988 and not taken into account in the preceding lines; which additions give the total reduction in the fishing fleet capacity required. 1.2. The reductions envisaged in point III. 1.1 should be achieved by implementing the following actions in so far as the entry into service of surplus fishing capacity having been incorporated in the capacity limits of this programme and being intended that the reductions envisaged for each of the actions can be varied on condition that the total volume of reduction of fishing capacity is respected: - a reduction in the total fleet, by renewal of those active vessels lost by accident at sea, sinking or otherwise of that part of the fleet that will contribute to a reduction towards the achievement of the objectives for fleet capacity envisaged in II.2, - the adoption and implementation of measures intended to adapt fishing capacity by permanently withdrawing such vessels that will contribute for the achievement of a balanced fleet in accordance with the objectives of the programme, - any other measures that will achieve the same results and improve planning and control of fishing operations. 2. Adoption and implementation of comprehensive legislation and or administrative measures in order to control effectively the active fishing capacity and fishing operations and consequently to achieve the objectives of the programme set out in II.2. 3. Improvement of the register of fishing vessels in order to effectively control fishing capacity. IV. COMMENTS 1. The objectives of the fleet given in II. 1 (a) can be revised only on the basis of scientific evaluations leading to the establishment of the existence of resources which are not fully exploited at present. 2. In the case of fishing vessels operating in the coastal zone and smaller than 12 metres, a limited increase of 10 % in tonnage and of 6 % in power can be taken into consideration in order to improve safety, working conditions and preservation of catch on board on condition that these increases are fully justified and that the objectives for the vessel category to which these vessels belong and which are fixed in II. 2 of this Decision are respected. Any such increase, if the case arises, can only take place in equilibrium with the resources which may be exploited by these vessels. 3. The objectives of the programme should be realized up to the 20 % level at least by the end of 1988 and to the 80 % level at least by the end of 1990. 4. The Commission recalls that all aids sanctioned by Denmark on the fisheries sector and including shipyards for the construction of fishing vessels should be included within the framework of the present programme.' (1) The withdrawal of requests for financing of projects currently being examined by the Commission will allow adjustment of balance of the total reduction required.